REASONS FOR ALLOWANCE
Claims 1-4, 7-12, 14-16 previously allowed.
Claims 17-23 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a first set of plates; a second set of plates; and at least a first frame beam and a second frame beam attached directly between the first and the second set of plates with a plurality of removable fasteners, the at least the first frame beam and the second frame beam sandwiched directly between the first set of plates and the second set of plates” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R STABLEY/Examiner, Art Unit 3611      


/TONY H WINNER/Primary Examiner, Art Unit 3611